DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 07/06/2022. Accordingly, claims 1, 4, 11, 13-15 are currently pending.
REASONS FOR ALLOWANCE
Claims 1, 4, 11, 13-15 are allowed.



The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches a method, as claimed.  Fan et al (2017/0310426), previously cited, teaches the claimed method, except at least failing to teach the method comprises: (1) based on the indicator informing the first transmission type for the specific DL data: starting a timer upon receiving the random access message 4 including the specific DL data; based on receiving, by a radio resource control (RRC) layer of the wireless device, from at least one application layer of the wireless device, application level UL data while the timer is running, transmitting, to the network, a single UL signaling including both the application level UL data and a hybrid automatic repeat request (HARQ) positive acknowledgement (ACK) for the specific DL data, wherein the application level UL data and the HARQ ACK are multiplexed in a single medium access control (MAC) Protocol Data Unit (PDU); and based on not receiving the application level UL data while the timer is running, transmitting, to the network, a HARQ negative acknowledgement (NACK) for the specific DL data via a Non-access stratum (NAS) message; (2) based on the indicator informing the second transmission type for the specific DL data: transmitting a HARQ ACK or a HARQ NACK for the specific DL data via RRC signaling; and transitioning to RRC_IDLE or RRC_INACTIVE upon receiving the specific DL data; and (3) based on the indicator informing the third transmission type for the specific DL data: transitioning to RRC_CONNECTED upon receiving the random access message 4 including the specific DL data; and performing the multiple UL transmissions of application level UL data, subsequent to the specific DL data, in the RRC_CONNECTED. It would not have been obvious for one skilled in the art to implement Fan et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 14, none of prior art of record teaches a wireless device, as claimed.  Fan et al teaches the claimed wireless device except at least failing to teach that the wireless device is configured to: (1) based on the indicator informing the first transmission type for the specific DL data: start a timer upon receiving the random access message 4 including the specific DL data; based on receiving, by a radio resource control (RRC) layer of the wireless device, from at least one application layer of the wireless device, application level UL data while the timer is running, transmit, to the network, a single UL signaling including both the application level UL data and a hybrid automatic repeat request (HARQ) positive acknowledgement (ACK) for the specific DL data, wherein the application level UL data and the HARQ ACK are multiplexed in a single medium access control (MAC) Protocol Data Unit (PDU); and based on not receiving the application level UL data while the timer is running, transmit, to the network, a HARQ negative acknowledgement (NACK) for the specific DL data via a Non-access stratum (NAS) message; (2) based on the indicator informing the second transmission type for the specific DL data: transmit a HARQ ACK or a HARQ NACK for the specific DL data via RRC signaling; and transition to RRC_IDLE or RRC_INACTIVE upon receiving the specific DL data; and (3) based on the indicator informing the third transmission type for the specific DL data: transition to RRC_CONNECTED upon receiving the random access message 4 including the specific DL data; and perform the multiple UL transmissions of application level UL data, subsequent to the specific DL data, in the RRC_CONNECTED.  It would not have been obvious for one skilled in the art to implement Fan et al, in view of other prior art, for leading the implementation to the claimed invention.
-Regarding independent claim 15, none of prior art of record teaches a non-transitory computing readable medium having stored thereon a plurality of instructions, as claimed.  Fan et al teaches the claimed non-transitory computing readable medium comprising program instructions, except failing to teach that the program instructions, when run, cause the wireless device to (1) based on the indicator informing the first transmission type for the specific DL data: start a timer upon receiving the random access message 4 including the specific DL data; based on receiving, by a radio resource control (RRC) layer of the wireless device, from at least one application layer of the wireless device, application level UL data while the timer is running, transmit, to the network, a single UL signaling including both the application level UL data and a hybrid automatic repeat request (HARQ) positive acknowledgement (ACK) for the specific DL data, wherein the application level UL data and the HARQ ACK are multiplexed in a single medium access control (MAC) Protocol Data Unit (PDU); and based on not receiving the application level UL data while the timer is running, transmit, to the network, a HARQ negative acknowledgement (NACK) for the specific DL data via a Non-access stratum (NAS) message; (2) based on the indicator informing the second transmission type for the specific DL data: transmit a HARQ ACK or a HARQ NACK for the specific DL data via RRC signaling; and transition to RRC_IDLE or RRC_INACTIVE upon receiving the specific DL data; and (3) based on the indicator informing the third transmission type for the specific DL data: transition to RRC_CONNECTED upon receiving the random access message 4 including the specific DL data; and perform the multiple UL transmissions of application level UL data, subsequent to the specific DL data, in the RRC_CONNECTED.  It would not have been obvious for one skilled in the art to implement Fan et al, in view of other prior art, for leading the implementation to the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Phu whose telephone number is (571)272-3502. The examiner can normally be reached Monday - Friday 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463